

Exhibit 10.7


FEDERAL HOME LOAN BANK OF ATLANTA
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


Section 1 – Plan Objectives


1.1    The purpose of this Federal Home Loan Bank of Atlanta Executive Change in
Control Severance Plan (“Plan”) is to facilitate the hiring and retention of
senior executives capable of executing the strategic priorities of Federal Home
Loan Bank of Atlanta (“FHLBA”), to ensure their continued dedication to FHLBA
notwithstanding the possibility of a Change in Control, and to provide them with
appropriate protection and benefits in the event of a qualifying termination of
employment following a Change in Control. This Plan became effective on January
1, 2017.


Section 2 – Definitions


2.1    When used in this Plan, the following words and phrases shall have the
meanings set forth below:


Accrued Obligations means the following accrued obligations, which are to be
paid to a Participant in a lump sum in cash within sixty (60) days following his
or her Termination Date, or otherwise as required under Section 409A of the
Code:


(a)
The Participant’s base salary through the Termination Date;



(b)
Any bonus or other incentive compensation previously earned and vested, but not
yet paid to Participant, under the Incentive Compensation Plan or any other
FHLBA compensation plan; and



(c)
Any accrued but unused vacation pay through the Termination Date that is payable
to the Participant under the standard FHLBA policies; and



(d)
Reimbursement of any expenses accrued by, but not yet reimbursed to, the
Participant through the Termination Date pursuant to FHLBA’s expense
reimbursement policies and procedures.



Board means FHLBA’s Board of Directors.


Cause means the occurrence of any of the following events:


(a)
The Participant’s continued failure to perform substantially his or her duties
with FHLBA (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Board which specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed his or her duties; or



(b)
The Participant’s engaging in illegal conduct or willful misconduct which is, or
is likely to be, materially injurious to FHLBA, its financial condition, or its
reputation; or



(c)
The Participant’s material violation of law or regulation applicable to FHLBA,
or material violation of FHLBA’s written policies or guidelines, including,
without limitation, any code of conduct or ethics adopted by FHLBA;



(d)
The Participant’s engaging in any activity or conduct that results in a written
request from the FHFA requesting that FHLBA terminate the Participant’s
employment; or



(e)
The Participant’s commission of, indictment for or conviction of, plea of guilty
or nolo contendere with respect to, or agreement to enter into a pre-trial
diversion or similar program in connection with the prosecution for, a felony of
any type or any crime involving fraud, theft, misappropriation, embezzlement,
dishonesty, breach of trust or money laundering or any form of moral turpitude;
or



(f)
(A) FHLBA’s receipt of a written notice under 12 U.S.C. Section 1422b(a)(2)
seeking removal or suspension of the Participant, (B) the issuance of a notice
of charges by the FHFA against the Participant or FHLBA based upon the actions
or activities of the Participant under 12 U.S.C. 1422b(a)(5), (C) the seeking of
or entry of a cease and desist order by the FHFA against the Participant or
FHLBA relating to actions of or conduct by the Participant, or (D) the
imposition of civil money penalties by the FHFA relating to action or conduct by
the Participant; or

    
(g)
The Participant’s breach of fiduciary duty or breach of the Protective
Covenants; or



(h)
The Participant’s failure or refusal to comply with a lawful directive from the
CEO or the Board.

Notwithstanding the foregoing, in the case of any conduct described in clauses
(a), (c), (g) or (h) of the immediately preceding sentence, if such conduct is
reasonably susceptible of being cured, then the Participant’s termination shall
be for “Cause” only if the Participant fails to cure such conduct within thirty
(30) days after receiving written notice from FHLBA describing such conduct in
reasonable detail.


CEO means the President and Chief Executive Officer of FHLBA.


Change in Control means the occurrence of any of the following events:


(a)
The merger, reorganization, or consolidation of FHLBA with or into, or
acquisition of FHLBA by, another Federal Home Loan Bank or other entity;



(b)
The sale or transfer of all or substantially all of the business or assets of
FHLBA to another Federal Home Loan Bank or other entity; or



(c)
A change in the composition of the Board of Directors, as a result of one or a
series of related transactions, that causes the combined number of member
directors from the jurisdictions of Alabama, the District of Columbia, Florida,
Georgia, Maryland, North Carolina, South Carolina and Virginia to cease to
constitute a majority of the directors of FHLBA; or



(d)    The liquidation or dissolution of FHLBA.


Change in Control Period shall mean the period commencing on the earliest to
occur of the following dates and ending on the completion of twenty-four (24)
consecutive months following the date of the Change in Control (or upon the
earlier termination of the agreement or order relating to the Change in Control,
such that the Change in Control will not occur):


(i)
the date a definitive agreement or order for a Change in Control has been
entered into; or

(ii)    the effective date of a Change in Control as prescribed by the FHFA.


Change in Control Termination means a Qualifying Termination that occurs within
the Change in Control Period.


Code means the Internal Revenue Code of 1986, as amended.


Compensation Multiplier means the compensation multiplier that is designated in
a Participant’s Participation Agreement, as determined by the Board, and used to
determine Participant’s Severance Benefits under Section 3.1. Unless otherwise
provided in the Participant’s Participation Agreement, the Participant’s
Compensation Multiplier shall be one of the following:


(a)
Tier 1 Compensation Multiplier = two and one-half (2.5).



(b)    Tier 2 Compensation Multiplier = one and three-quarters (1.75).


Disability means the inability of a Participant, as determined by the Board, to
substantially perform the essential functions of his or her regular duties and
responsibilities due to a medically determinable physical or mental condition
which has lasted (or can reasonably be expected to last) for 180 aggregate days
(whether consecutive or not consecutive) in any twelve-month period.


Good Reason Termination means a Participant’s termination of employment with
FHLBA, within the Change in Control Period, for one of more of the following
reasons:


(a)
a material diminution in the Participant’s base salary, excluding for this
purpose an isolated, insubstantial or inadvertent action that is remedied by
FHLBA after receipt of notice thereof given by the Participant;



(b)
a material diminution in the Participant’s duties without the Participant’s
consent, excluding for this purpose (i) an isolated, insubstantial or
inadvertent action that is remedied by FHLBA after receipt of notice thereof
given by the Participant and (ii) a change in the Participant’s reporting
relationship;



(c)
FHLBA’s requiring the Participant to be based at any office or location that
constitutes a material change in the geographic location at which the
Participant provides services; provided that for purposes of this Plan, any
location outside the metropolitan area surrounding Atlanta, Georgia shall be
deemed to be a material change; or



(d)
any other action or failure to act that constitutes a material breach of this
Plan by FHLBA that is not remedied by FHLBA after receipt of notice thereof
given by the Participant.



Good Reason shall not include the Participant’s death or Disability. A
termination by the Participant shall not constitute termination for Good Reason
unless the Participant shall first have delivered to FHLBA, within 30 days of
the occurrence of the first event giving rise to Good Reason, written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 30 days and not more than 60 days) within which FHLBA may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Participant. The Participant’s
separation for Good Reason must occur within 120 days following the initial
occurrence of an event giving rise to Good Reason in order to be deemed a
termination for Good Reason. In the event of a separation following such 120-day
period, no “Good Reason” shall be deemed to exist. The parties intend, believe
and take the position that a resignation by the Participant for Good Reason as
defined above effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code and Treas. Reg. §1.409A-1(n)(2).


FHFA means the Federal Housing Finance Agency or any successor or other agency
that regulates FHLBA or its operations.


FHLBA means the Federal Home Loan Bank of Atlanta.


Other Benefits means any amounts or benefits required to be paid or provided to
the Participant, or which the Participant is entitled to receive, under any
plan, program, policy or practice or contract or agreement of FHLBA, following
his or her Termination Date (other than this Plan or the Accrued Obligations),
which FHLBA shall timely pay or provide to the Participant in accordance with
the terms of such applicable plan, program, policy or practice.


Participant means a person who is designated as a participant in the Plan by the
Board, provided that such person has executed a Participation Agreement. For the
avoidance of doubt, if a person has not executed a Participation Agreement, then
he or she shall not be a Participant.


Participation Agreement means the agreement between FHLBA and a Participant the
terms of which govern the Participant’s participation in this Plan. An example
of a Participation Agreement is set forth in Appendix A.


Plan means this FHLBA Executive Change in Control Severance Plan.


Payment Date shall mean the date that is 60 days after a Participant’s
Termination Date; provided that, if (i) the Payment Date would have occurred but
for the fact that FHLBA was not in compliance with any applicable regulatory
capital or regulatory leverage requirement, or (ii) the payment would have
caused FHLBA to fall out of compliance with applicable regulatory capital or
regulatory leverage requirements, or (iii) the FHFA has delayed approval or
objected to the Payment Date, then the Payment Date shall be as soon as
administratively practicable following FHLBA or any successor achieving
compliance with applicable regulatory capital or regulatory leverage
requirement, or receiving FHFA’s approval or non-objection to the Payment Date.


Protective Covenants mean the covenants set forth in the Participation
Agreement.


Qualifying Termination means a termination of a Participant’s employment with
FHLBA under the following circumstances: (i) a Good Reason Termination occurs,
or (ii) FHLBA terminates the Participant’s employment other than for Cause,
death, or Disability. For the avoidance of doubt, a Participant shall not be
deemed to have experienced a Qualifying Termination as a result of the
Participant’s death or Disability, a termination by FHLBA for Cause, or the
Participant’s resignation without Good Reason.


Release means the general release of claims and covenant not to sue referenced
in Section 3.1 of the Plan.


Severance Benefit shall mean the benefit paid to a Participant pursuant to the
Plan on account of a Change in Control Termination in accordance with Section
3.1 below.


Termination Date shall mean the date on which a Participant’s employment with
FHLBA terminates.


Section 3 – Severance Benefits


3.1    Severance Benefits upon Change in Control Termination. Upon a Change in
Control Termination, FHLBA shall provide the Participant, in addition to payment
of the Accrued Obligations and Other Benefits, the following Severance Benefits,
but only if the Participant has signed and not revoked a general release of
claims and covenant not to sue (“Release”) in the form attached hereto in
Appendix B, within 60 days after the Termination Date, and any right of
revocation of such Release shall have lapsed by the Payment Date:


(a)    FHLBA shall pay to the Participant on the Payment Date, in a cash lump
sum, an amount that equals the product of (i) the Compensation Multiplier
indicated in the Participant’s Participation Agreement, times (ii) the higher of
the Participant’s then annualized base salary or the Participant’s annualized
base salary immediately prior to the start of the Change in Control Period.


(b)    FHLBA shall pay to the Participant on the Payment Date, in a cash lump
sum, the excess of (i) the amount the Participant would have to pay to continue
participation in any group medical, dental, vision and/or prescription drug
benefit plan in which Participant and/or Participant’s eligible dependents are
enrolled at the time of the Termination Date and would be entitled to continue
enrollment under FHLBA’s Healthcare Continuation Plan for a period of eighteen
(18) months, for Participants receiving benefits in the Tier 2 Compensation
Multiplier, and twenty-four (24) months, for Participants receiving benefits in
the Tier 1 Compensation Multiplier, after the Termination Date, over (ii) the
amount that the Participant would have had to pay for such coverage if he or she
had remained employed during such 18-month or 24-month period, as the case may
be, and paid the active employee rate for such coverage.


(c)    FHLBA shall pay to the Participant, in a cash lump sum, an amount equal
to the product of (i) the amount which would have been payable pursuant to the
Participant’s annual incentive award for the year in which the Termination Date
occurs, determined with respect to the actual performance against the
performance criteria relating to such award, times (ii) a fraction, the
numerator of which is the number of days in the then-current fiscal year through
the Termination Date, and the denominator of which is 365, which amount shall be
paid on the same the date on which amounts relating to annual incentive awards
for such year are paid to other executive officers of FHLBA, but not later than
March 15 of the year following the year in which the Termination Date occurs.


(d)    FHLBA shall pay to the Participant on the Payment Date, in a cash lump
sum, outplacement assistance in an amount equal to $7,500.


3.2    Non-Change in Control Terminations. If FHLBA terminates a Participant’s
employment for Cause or Participant terminates employment under circumstances
that do not constitute a Good Reason Termination, or the Participant’s Qualified
Termination occurs outside the Change in Control Period, the Participant shall
receive the Accrued Obligations and Other Benefits, but the Participant’s rights
pursuant to this Plan shall terminate without further liability on the part of
FHLBA.


3.3    Termination Upon Death or Disability. If a Participant’s employment
terminates because of his or her death or Disability, the Participant (or the
Participant’s beneficiaries, as the case may be) shall receive the Accrued
Obligations and Other Benefits, but the Participant’s (and his or her
beneficiaries’) rights pursuant to this Plan shall terminate without further
liability on the part of FHLBA.


3.4    No Duplication. In the event that a Participant becomes entitled to
receive Severance Benefits under this Plan and may also be eligible for benefits
under any other FHLBA plan, program, arrangement or agreement as a result of the
Participant’s termination of employment, the Participant shall be entitled to
receive the greater of the Severance Benefits available under this Plan, on the
one hand, and the benefits available under such other FHLBA plan, program,
arrangement or agreement, on the other, but not both. In addition, if any
termination payments made to a Participant by FHLBA are related to an actual or
potential liability under the Worker Adjustment and Retraining Notification Act
(WARN) or similar law, such amounts shall reduce (offset) the Participant’s
Severance Benefit under this Plan.


3.5    Recoupment. Severance Benefits under this Plan shall be subject to any
compensation recoupment policy that FHLBA may adopt from time to time that is
applicable by its terms to the Plan or the Participant.


Section 4 – Golden Parachute Limitation


4.1    Benefits under this Plan shall not be in an amount that would be
prohibited under 12 CFR §1231.3(a) unless FHLBA has received the approval of the
Director of the FHFA. In the event it shall be determined that any benefit,
payment or distribution by FHLBA to or for the benefit of a Participant (whether
payable or distributable pursuant to the terms of this Plan or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of Code, then prior to the making of any Payments to the
Participant, a calculation shall be made comparing (i) the net after-tax benefit
to the Participant of the Payments after payment by the Participant of the
Excise Tax, to (ii) the net after-tax benefit to the Participant if the Payments
had been limited to the extent necessary to avoid being subject to the Excise
Tax. If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payments shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). The reduction of
the Payments, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change of control, as determined by the Determination Firm (as defined in
Section 4.2 below). For purposes of this Section 4.1, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 4.1, the “Parachute Value” of a Payment means the present value as
of the date of the change of control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.


4.2    All determinations required to be made under Section 4.1, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be used in
arriving at such determinations, shall be made by an accounting firm selected by
FHLBA (the “Determination Firm”) which shall provide detailed supporting
calculations both to FHLBA and the Participant. All fees and expenses of the
Determination Firm shall be borne solely by FHLBA. Any determination by the
Determination Firm shall be binding upon FHLBA and the Participant. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Determination Firm hereunder, it is possible
that Payments hereunder will have been unnecessarily limited by this Section 4
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Determination Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by FHLBA to
or for the benefit of the Participant, but no later than March 15 of the year
after the year in which the Underpayment is determined to exist, which is when
the legally binding right to such Underpayment arises.


Section 5 – Eligibility


5.1    The Board has sole authority to approve the Participants in the Plan.


5.2    Eligibility shall be limited to a select group of key management or other
highly-compensated employees (i.e., key employees), but normally will be further
limited to the CEO and senior officers who are recommended as Participants by
the CEO. Other key employees may be recommended by the CEO to participate on a
limited basis to address extraordinary performance and/or other criteria and
considerations as approved by the Board.


5.3    Initially, there will be two levels or “tiers” of participation by
eligible employees based on the eligible employee’s position and responsibility.
The Board shall determine each Participant’s level of participation.


5.4    The list of eligible Participants shall be approved by the Board.


5.5    An eligible employee shall become a Participant in the Plan through the
signing of a Participation Agreement, and shall be subject to the Protective
Covenants included therein. A Participant shall cease to be a Participant in the
Plan upon termination of employment that is not a Qualifying Termination or that
it outside the Change in Control Period.


5.6    Remedies. By virtue of signing the Participation Agreement, a Participant
acknowledges and agrees to the terms and conditions of that Participation
Agreement and the Plan and further acknowledges that FHLBA will suffer
irreparable damage and injury and will not have an adequate remedy at law in the
event of any actual, threatened, or attempted breach by the Participant of any
provision of the Plan or the Protective Covenants. Accordingly, in the event of
a threatened, attempted or actual breach by a Participant of any provision of
the Plan or the Participation Agreement, including but not limited to the
Protective Covenants, in addition to all other remedies to which FHLBA is
entitled at law, in equity or otherwise, FHLBA may be entitled to a temporary
restraining order and a permanent injunction or a decree of specific performance
of any provision of Plan or the Participation Agreement. The foregoing remedies
will not be deemed to be the exclusive rights or remedies of FHLBA for any
breach of or noncompliance with the terms of this Plan, or the Participation
Agreement signed by the Participant, but will be in addition to all other rights
and remedies available to FHLBA at law, in equity, or otherwise.


Section 6 – Distribution of Severance Benefits


6.1    Time and Form of Benefit. If a Severance Benefit is payable to a
Participant, FHLBA shall distribute to the Participant his or her Severance
Benefit as provided in Section 3.1, less any appropriate payroll tax
withholdings.


6.2    Consideration under other benefit plans. No Severance Benefit received by
a Participant shall be considered as compensation for purposes of determining
benefits under any employee benefit plan of FHLBA, except as otherwise
determined by FHLBA.


6.3    Payments after death of Participant. If a Participant dies prior to the
full distribution of his or her Severance Benefit, but after his or her
Termination Date, Participant’s Severance Benefit shall be payable to
Participant’s beneficiary or beneficiaries as designated in the Participant’s
beneficiary designation, which shall be in a form acceptable to the Board.


Section 7 – Administrative Control


7.1    Subject to Section 8.14, the Plan shall be interpreted, administered and
operated by the Board, which shall have complete authority, subject to the
express provisions of the Plan, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
Board may delegate any of its duties hereunder to a committee of the Board, or
to such person or persons from time to time as it may designate. All decisions,
interpretations and other actions of the Board shall be final, conclusive and
binding on all parties who have an interest in the Plan.


Section 8 – Miscellaneous Conditions


8.1    A Participant must be subject to a Change in Control Termination, and
otherwise not in violation of the Protective Covenants, to receive any Severance
Benefits.


8.2    The designation of an employee as a Participant in the Plan does not
guarantee employment. Nothing in this Plan will confer on any employee the right
to be retained in the service of FHLBA nor limit the right of FHLBA to terminate
or change the terms of employment or participation in the Plan.


8.3    No benefit or interest available under the Plan will be subject in any
manner to anticipation or alienation, and no Participant has any direct or
indirect right to sell, transfer, assign, pledge, attach, garnish or otherwise
encumber any anticipated Severance Benefit. Any effort(s) to do so shall be void
and unenforceable, and FHLBA shall not be liable in any manner for or subject to
the debts, contracts, liabilities, engagements or torts of any person who might
anticipate a Severance Benefit under the Plan.


8.4    The Plan shall at all times be entirely unfunded, and no provision shall
at any time be made with respect to segregating assets of FHLBA for payment of
any Severance Benefit under this program.


8.5    Except to the extent superseded by laws of the United States, the laws of
the State of Georgia will be controlling in all matters relating to the Plan
without regard to the choice of law principles therein.


8.6    The headings and subheadings in the Plan have been inserted for
convenience of reference only and will not affect the construction of the Plan
provisions. In any necessary construction, the masculine will include the
feminine and the singular the plural, and vice versa.


8.7    This Plan may be executed in any number of counterparts, each one
constituting but one and the same instrument, and may be sufficiently evidenced
by any one counterpart.


8.8    The individual members of the Board will, in accordance with FHLBA’s
Bylaws and other Board governance, be indemnified and held harmless by FHLBA
with respect to any alleged breach of responsibilities performed or to be
performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither FHLBA nor any individual acting as an employee or agent of FHLBA
will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan.


8.9    If any person entitled to receive a distribution under the Plan is
physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless a prior claim for the distribution has been
made by a duly qualified guardian or other legal representative), then, unless
and until a claim for the distribution has been made by a duly appointed
guardian or other legal representative of the person, the Board may provide for
the distribution to be made to any other individual or institution then
contributing toward or providing for the care and maintenance of the person. Any
payment made for the benefit of the person under this Section will be a payment
for the account of such person and a complete discharge of any liability of
FHLBA and the Plan.


8.10    Evidence required of anyone under the Plan may be by certificate,
affidavit, document, or other information which the person relying on the
evidence considers pertinent and reliable, and which is signed, made, or
presented by the proper party or parties.


8.11    Any action required of or permitted by FHLBA under the Plan will be made
by the Board, or its designated authorities or individual designee(s).


8.12    In the event any provisions of the Plan are held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and endorsed as if
the illegal or invalid provisions had never been contained in the Plan.


8.13    A Participant, or any other person entitled to benefits under the Plan,
must furnish the Board with any and all documents, evidence, data, or other
information the Board considers necessary or desirable for the purpose of
administering the Plan.


8.14    The Board has the right to revise, modify or terminate the Plan in whole
or in part at any time or for any reason without the consent of any Participant
outside of the Change in Control Period. However, during the Change in Control
Period (or such longer period until all payments and benefits, if any, which
become due under this Plan during the Change in Control Period have been paid or
satisfied), any such revision, modification or termination that would impact the
benefits to be provided to a Participant shall not become effective without the
consent of such Participant.


8.15    The Plan will be binding upon and inure to the benefit of FHLBA and its
successors and assigns, including any successor organization succeeding to
substantially all of the assets and business of FHLBA, but nothing in the Plan
will preclude FHLBA from merging or consolidating into or with or transferring
all or substantially all of its assets to, another organization which assumes
the Plan and all obligations of FHLBA hereunder. FHLBA agrees that it will make
appropriate provision for the preservation of a Participant’s rights under the
Plan in any agreement or plan which it may enter into to effect any merger,
consolidation, reorganization or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of Plan
obligations of FHLBA, the term “FHLBA” will refer to such other organization and
the Plan will continue in full force and effect.


8.16    It is intended that the payments and benefits provided under the Plan
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code. The Plan shall be construed in a manner that
effects such intent. Nevertheless, the tax treatment of the Severance Benefit
and any other payment or award provided under this Plan is not warranted or
guaranteed. Neither FHLBA, the Board, nor any of their respective directors,
officers, employees or advisors (other than in his or her capacity as a
Participant in the Plan) shall be held liable for any taxes, interest, penalties
or other monetary amounts owed by the Participant or any other taxpayer as a
result of the Plan, the Severance Benefit, or any payment thereunder. By
accepting participation in this Plan, each Participant agrees to be solely and
exclusively liable for any associated tax consequences (including without
limitation any additional tax based on noncompliance with Code Section 409A).
Additionally, nothing in this Plan shall be interpreted as creating in FHLBA or
any other entity a duty to optimize any tax treatment.


8.17    Notwithstanding anything in the Plan to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code (“Non-Exempt Deferred Compensation”)
would otherwise be payable or distributable under the Plan by reason of the
occurrence of the Participant’s termination of employment, such Non-Exempt
Deferred Compensation will not be payable or distributable to the Participant by
reason of such circumstance unless the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
If this provision prevents the payment or distribution of any Non-Exempt
Deferred Compensation, such payment or distribution shall be made on the date,
if any, on which an event occurs that constitutes a Section 409A-compliant
“separation from service.” Each payment of Severance Benefits pursuant to this
Plan shall be considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.


8.18    Whenever in this Plan a payment or benefit is conditioned on the
Participant’s execution of a Release, the Company shall provide such Release to
the Participant promptly following the Termination Date, and such Release must
be executed and all revocation periods shall have expired in accordance with
terms set forth in the release, but in no case later than sixty (60) days after
the Termination Date; failing which such payment or benefit shall be forfeited.
If such payment or benefit constitutes Non-Exempt Deferred Compensation, then
such payment or benefit (including any installment payments) that would have
otherwise been payable during such 60-day period shall be accumulated and paid
on the 60th day after the Termination Date provided such release shall have been
executed and such revocation periods shall have expired. If such payment or
benefit is exempt from Section 409A of the Code, the Company may elect to make
or commence payment at any time during such 60-day period, subject to the terms
and conditions of the Plan.


8.19    All Severance Benefits are subject to non-objection or approval by the
FHFA. In the event that the FHFA objects to any amount payable hereunder, but
agrees to approve or not to object to a specified lower amount, then the amount
set forth in this Agreement shall be deemed to be revised to the lower amount
acceptable to the FHFA. If the FHFA objects to the amount of any payment
provided for in this Plan and does not specify an alternative amount that would
be acceptable, then FHLBA will negotiate in good faith with the FHFA to reach
agreement on another amount that would be acceptable to the FHFA. If the FHFA
objects to a category of payment being made at all, then the payment objected to
by the FHFA shall be deemed to be excised from this Plan and the obligation to
make the payment shall be null and void. The FHFA’s objection to any payment or
amount provided in this Plan shall not affect the validity or enforceability of
any other portion of this Plan.
 



Appendix A


Participation Agreement
Participant:__________________________________________       
Date of Birth:________________________________________                    
Address:____________________________________________
___________________________________________________                    
                        
THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN PARTICIPATION AGREEMENT (this
“Agreement”) is entered into by and between the Federal Home Loan Bank of
Atlanta (“FHLBA”), and [NAME], [TITLE] (the “Participant”), and shall be
effective as of [DATE].
1.    Agreement to Participate. The Participant (identified above and sometimes
hereinafter referred to as “I”) hereby agrees to become a Participant in the
Federal Home Loan Bank of Atlanta Executive Change in Control Severance Plan
(the “Plan”). Capitalized terms not defined herein shall have the meanings set
forth in the Plan.
2.    Benefit Tier. The Participant’s benefit under the Plan shall be determined
in accordance with the Compensation Multiplier for Tier _____, as set forth in
Section 2 of the Plan.
3.     Protective Covenants.
(a)    No Solicitation. While the Participant is employed by FHLBA, and for a
period of twelve (12) months after the Termination Date unless the Participant
has ceased to be a Participant in the Plan pursuant to Section 5.5 of the Plan
due to a termination of employment that is not a Qualifying Termination or that
is outside the Change in Control Period, the Participant shall not, directly or
indirectly:
(i)    Solicit any customers of FHLBA or FHLBA’s affiliates for purposes of
selling any products or services competitive with those of FHLBA or its
affiliates and with whom the Participant had Material Contact in the twelve (12)
months preceding the Termination Date. For purposes of this Agreement, the
Participant had “Material Contact” with a customer if (a) the Participant had
business dealings with the customer on FHLBA’s behalf, or (b) the Participant
was responsible for supervising or coordinating the dealings between the
customer and FHLBA; or
(ii)    Solicit for employment, offer, or cause to be offered, employment,
either on a full time, part-time or consulting basis, to any person who was
employed by FHLBA or its affiliates on the Termination Date and with whom
Participant had contact during the course of his or her employment by FHLBA,
unless the Participant shall have received the prior written consent of FHLBA to
offer employment specifically to that person.
(b)    Confidentiality.
(i)    Trade Secrets. “Trade Secrets” refers to information, without regard to
form, that fits within the definition of “trade secrets” in the Georgia Trade
Secrets Act. Trade Secrets include, but are not limited to, concepts, ideas,
customer lists, business lists, business and strategic plans, financial data,
accounting procedures, secondary marketing and hedging models, trade secrets,
and computer programs and plans. This definition shall not limit any definition
of “trade secrets” or any equivalent term under the applicable state, local, or
federal law.
(ii)    Confidential Information. “Confidential Information” refers to business
information or data of FHLBA that, although not a Trade Secret, is not generally
known to the public and that FHLBA desires and makes reasonable efforts to keep
confidential. Confidential Information includes, but is not limited to,
concepts, ideas, customer lists, business lists, business and strategic plans,
financial data, accounting procedures, models, trade secrets, computer programs
and plans, information related to officers, directors, employees and agents,
operations materials and memoranda, personnel records and information, pricing
and financial information related to FHLBA, its members, and suppliers, and any
information marked “Confidential” by FHLBA, and other proprietary information
that does not rise to the level of a Trade Secret. Confidential Information does
not include data or information that (i) FHLBA has voluntarily disclosed to the
public, (ii) third parties have independently developed and disclosed to the
public, or (iii) otherwise enters the public domain through lawful means. This
definition shall not limit any definition of “confidential information” or any
equivalent term under any applicable state, local or federal law.
(iii)    Non-Disclosure. The Participant hereby acknowledges and agrees that
FHLBA and its affiliates have developed and own valuable information described
above as Trade Secrets and Confidential Information. The Participant
acknowledges and agrees that all such Trade Secrets and Confidential Information
are valuable assets of FHLBA, and if developed by the Participant, are developed
by the Participant in the course of his or her employment with FHLBA, and are
the sole property of FHLBA. The Participant agrees that he or she will not use
for his or her own benefit or the benefit of anyone other than FHLBA and will
not divulge or otherwise disclose to any third party, directly or indirectly,
any Confidential Information or Trade Secrets, except to the extent such use or
disclosure is (i) required by applicable law or in response to a lawful inquiry
from a governmental or regulatory authority, (ii) lawfully obtainable from other
sources, or (iii) authorized by FHLBA. The parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either FHLBA’s rights or
the Participant’s obligations under any state or federal statutory or common law
regarding trade secrets or unfair trade practices.
(c)    Enforcement of Protective Covenants.
(i)    Rights and Remedies Upon Breach. In the event the Participant breaches,
or threatens to commit a breach of, any of the provisions of the covenants
contained in this Section 3 (the “Protective Covenants”), FHLBA shall have the
following rights and remedies, which shall be independent of any others and
severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to FHLBA at law or in equity:


(A)    the right and remedy to enjoin, preliminarily and permanently, the
Participant from violating or threatening to violate the Protective Covenants
and to have the Protective Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Protective Covenants would cause irreparable injury to FHLBA and that money
damages would not provide an adequate remedy to FHLBA; and
(B)    the right and remedy to require the Participant to account for and pay
over to FHLBA all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Participant as the result of any
transactions constituting a breach of the Protective Covenants.
(ii)    Severability of Covenants. The Participant acknowledges and agrees that
the Protective Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of FHLBA and the Participant in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.
4.    Acknowledgements: As evidence by the Participant’s signature below, the
Participant hereby acknowledges the following: (1) the Participant has received
and reviewed a copy of the Plan; (2) that any right to benefits hereunder are
subject to the specific terms and conditions of the Plan; (3) that no benefits
will be paid under the Plan if the Participant does not have a Change in Control
Termination as defined in the Plan or if FHFA does not approve or indicate its
non-objection to the payment thereof; (4) that no benefits will be paid under
the Plan and other remedies may be available to FHLBA if the Participant
violates or fails to fulfill the Protective Covenants; (5) that the benefits of
the Plan may be subject to all appropriate taxes before such amounts are
actually paid to the Participant; and (6) all amounts received under the Plan
shall be taxable to Participant as appropriate.
5.     Assignment; Assumption by Successor. The rights of FHLBA under this
Agreement may, without the consent of the Participant, be assigned by FHLBA, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger, consolidation or
otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of FHLBA. FHLBA shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of FHLBA expressly to assume and to
agree to perform this Agreement in the same manner and to the same extent that
FHLBA would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve FHLBA of its
obligations hereunder.  
6.    Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the United States and, to the
extent state law may be applicable, the laws of the State of Georgia applicable
to contracts made and to be performed wholly within Georgia without regard to
the conflicts of laws principles thereof. The parties agree that to the full
extent permitted by applicable law any controversy or claim of any party hereto
arising out of or in any way relating to the Plan or this Agreement, the breach
thereof, the Participant’s employment with FHLBA or the termination thereof
(including, without limitation, any claims of employment discrimination or
retaliation) shall be settled by final and binding arbitration in Atlanta,
Georgia, in accordance with the Federal Arbitration Act and the applicable
Employment rules of the American Arbitration Association, and that judgment upon
any award rendered may be entered by the prevailing party in any court having
jurisdiction thereof; provided, however, that nothing herein shall preclude
FHLBA from seeking injunctive or other equitable relief in a court of competent
jurisdiction in connection with Participant’s breach or threatened breach of any
of the Protective Covenants, or to prohibit any court from making preliminary
findings of fact in connection with granting or denying such preliminary
injunctive relief pending arbitration, and the losing party shall reimburse the
prevailing party for attorneys’ or other experts’ fees and disbursements and
court costs incurred by the prevailing party in successfully seeking any
preliminary equitable relief or judicially enforcing any final arbitration
award. Any discovery permitted by the arbitrator shall be limited to forty-five
(45) consecutive days, and each party shall be limited to a maximum of three (3)
depositions of eight (8) hours duration each, fifteen (15) interrogatories, and
fifteen (15) requests for production of documents. The arbitrator shall be a
licensed lawyer with at least fifteen (15) years’ experience in employment law,
commercial, and/or contract law matters. The arbitrator shall issue a reasoned
opinion in support of his award, and shall award reasonable attorneys’ fees and
costs to the prevailing party in the action as the arbitrator shall deem
appropriate.


(Signature Page Follows)




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




FEDERAL HOME LOAN BANK OF ATLANTA




By:_____________________________________    
        
Date:____________________________________
        
Print Name:______________________________    
                
Print Title:_______________________________    
        


PARTICIPANT


By:_____________________________________    
(Signature of Participant)    


Date:____________________________________    
    











